 

Exhibit 10.22





LETTER OF SUPPORT

 

March 25, 2014

 

 

BDO China Shu Lun Pan Certified Public Accountants LLP

3/F, Block B2,

China Investment International Business Center,

1061 Xiangmei Road,

Shenzhen, China (Postal Code: 518034)

 

Orient Paper, Inc.

Science Park, Juli Road,

Xushui County, Baoding City

Hebei Province, China (Postal Code: 072550)

 

Dear Sirs,

 

Reference is made to any and all interest accrued on the loans made by the
undersigned, Liu Zhenyong (ID No.__________________________________) to Orient
Paper, Inc. (the “Company”) (the “Accrued Interest”), which amounted to
RMB3,461,602 in the aggregate as of December 31, 2013. The undersigned hereby
confirms that the Company may continue to defer the repayment of all or portion
of the Accrued Interest during the period between the date of this letter and
the earliest date on which the Company’s financial statements (as filed with the
Securities and Exchange Commission) shows a working capital level satisfactory
to the Company (the “No-Request Period”)

 

For the avoidance of doubt, the undersigned acknowledges and confirms (i) that
the undersigned the undersigned has elected to permit the Company to postpone
the repayment of the Accrued Interest in the past and may, in his sole
discretion, continue to refrain from seeking repayment of the Accrued Interest
beyond the No-Request Period and (ii) that the rate at which the Accrued
Interest will continue to accrue would not be increased or otherwise affected by
the undersigned’s obligations under this letter.

 

 

Yours faithfully,

 

 

 

 

/s/ Liu Zhenyong   Liu Zhenyong  

 



 

 

